DETAILED ACTION
Claims 1-18, 21-23 are pending. Claims 19-20, 24-30 are cancelled. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordyn Dougherty(#76,788) on 10/7/2021.

The application has been amended as follows: 



receiving, by a controller of a data storage device, one or more workloads of data, wherein the one or more workloads of data comprise a mixture of random and sequential data;
detecting, by the controller of the data storage device, a configuration change, wherein the configuration change is at least from either sequential to random or random or sequential
receiving a command to recalibrating a partitioning of the data storage device when the configuration change is detected;
performing a diagnosis of one or more operating parameters of the one or more workloads of data; and
recalibrating the partitioning of the data storage device and a programming rate or a programming trim of the data storage device in response to receiving the command, wherein the data storage device comprises two or more memory areas, wherein each of the two or more memory areas comprise a different number of bits per cell, wherein the recalibrating the partitioning comprises dividing at least one of the two or more memory areas into two or more partitions, and wherein each of the two or more partitions have a different programming trim or a different programming rate. 



5.	(Currently Amended)	A method, comprising:
receiving a command to reconfigure a data storage device, wherein the data storage device comprises one or more flash memory devices, wherein each of the one or more flash memory devices comprise one or more memory areas, and wherein each of the one or more memory areas comprise a different number of bits per cell; 
a mixture of random and sequential data;
extracting, in response to the received command, one or more operating parameters of the one or more workloads of data;
analyzing the one or more workloads of data based on the extracted operating parameters; 
detecting, by the controller, a configuration change of the one or more workloads of data, wherein the configuration change is at least  from either sequential to random or random or sequential
recalibrating one or more flash management parameters and a programming rate or a programming trim of the data storage device based on the analysis of the one or more workloads of data when the configuration change is detected, wherein the recalibrating the one or more flash management parameters further comprises dividing each of the one or more memory areas into two or more partitions, wherein each of the two or more partitions have a different programming trim or a different programming rate.  


11.	(Currently Amended)	A storage device, comprising:
one or more flash memory devices, wherein each of the one or more flash memory devices comprise a plurality of memory cells, and wherein each of the plurality of memory cells comprise a different number of bits per cell;
	a controller coupled to the one or more flash memory devices, wherein the controller is configured to: 
a mixture of random and sequential data; 
detect a configuration change of the one or more workloads of data, wherein the configuration change is at least  from either sequential to random or random or sequential
receive a command to recalibrating a partitioning of the flash memory device when the configuration change is detected; and
a diagnostic module coupled to the controller, the diagnostic module configured to: 
bypass storing the one or more workloads of data in a first memory cell of the plurality of memory cells, wherein the first memory cell comprises a single level cell; 
store the one or more workloads of data in a second memory cell of the plurality of memory cells, the second memory cell configured to store two or more bits per cell; and
recalibrate at least one of the plurality of memory cells into two or more partitions and a programming rate or a programming trim in response to receiving the command to recalibrate, wherein each of the two or more partitions have a different programming trim or a different programming rate. 



Allowable Subject Matter
	Claims 1-18, 21-23 are allowed. 

“…receiving, by a controller of the data storage device, one or more workloads of data, wherein the one or more workloads of data comprise a mixture of random and sequential data;
extracting, in response to the received command, one or more operating parameters of the one or more workloads of data;
analyzing the one or more workloads of data based on the extracted operating parameters; 
detecting, by the controller, a configuration change of the one or more workloads of data, wherein the configuration change is at least  from either sequential to random or random or sequential
A related prior art would be Mittal et al.(20190343771) where the system performs data stream segregation so as to improve access performance of the memory system and the performance of top or middle tier memory units, and reduce the cost for a bottom tier memory unit. The system ensures that a memory virtualizer automatically adjusts data storage locations across memories of different tiers so as to optimize the performance of the computing system, so that the prediction model can automatically adapt to the current workload of the computing system and implement predicted data movements to achieve a cache hit ratio higher than that can be achieved via the cache controller, thus measuring accuracy of the prediction against the subsequent actual page use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132